                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

 PENNYMAC LOAN SERVICES, LLC,  )       CIVIL NO. 18-00386 HG-RT
                               )
           Plaintiff,          )
                               )
      vs.                      )
                               )
 LUCAS R. ORTEGA; RAMONALEE    )
 LEHUA ORTEGA; ASSOCIATION OF )
 UNIT OWNERS OF GREEN HOMES AT )
 LUALUALEI; JOHN DOES 1-20;    )
 JANE DOES 1-20; DOE           )
 CORPORATIONS 1-20; DOE        )
 ENTITIES 1-20; AND DOE        )
 GOVERNMENTAL UNITS 1-20,      )
                               )
           Defendants.         )
                               )
                               )
                               )
 LUCAS R. ORTEGA; RAMONALEE    )
 LEHUA ORTEGA,                 )
                               )
           Counter-Claimants, )
                               )
      vs.                      )
                               )
 PENNYMAC LOAN SERVICES, LLC, )
                               )
           Counter-Defendant. )
                               )
___________________________)



      ORDER GRANTING PLAINTIFF’S MOTION TO REMAND (ECF No. 7)


      Plaintiff Pennymac Loan Services, LLC, filed a Complaint for

 foreclosure in the Circuit Court of the First Circuit, State of

 Hawaii against Defendants Lucas R. Ortega and Ramonalee Lehua

 Ortega.

      Defendants Lucas R. Ortega and Ramonalee Lehua Ortega


                                   1
removed the action to federal court.   Defendants maintain that

the District of Hawaii federal court has subject matter

jurisdiction on the basis of diversity and that their

Counterclaim raises federal questions.

     Plaintiff moves to remand the suit to the Circuit Court of

the First Circuit and to dismiss Defendants’ Counterclaim.    (ECF

No. 7).

     There is no basis for subject matter jurisdiction in the

District Court for the District of Hawaii.

     Plaintiff’s Motion to Remand (ECF No. 7) is GRANTED.


                       PROCEDURAL HISTORY


     On May 10, 2018, Plaintiff filed a Complaint in the Circuit

Court of the First Circuit in the matter styled Pennymac Loan

Services, LLC v. Ortega, et al, Civil No. 18-1-0730-05 JHC.

(Complaint for Mortgage Foreclsoure, attached as Ex. A to Defs.’

Notice of Removal, ECF No 1-1).

     On October 9, 2018, Defendants Lucas R. Ortega and Ramonalee

Lehua Ortega filed a Notice of Removal.   (ECF No. 1).    On the

same day, Defendants filed their Response and Counterclaim.    (ECF

No. 2).

     On October 31, 2018, Plaintiff filed MOTION TO DISMISS

DEFENDANT/COUNTERCLAIM PLAINTIFFS LUCAS R. ORTEGA AND RAMONALEE

LEHUA ORTEGA’S COUNTERCLAIM FILED HEREIN ON OCTOBER 9, 2018, AND

TO REMAND CASE TO CIRCUIT COURT OF THE FIRST CIRCUIT, STATE OF



                                  2
HAWAII.    (ECF No. 7).

       On November 13, 2018, Defendants filed their Opposition.

(ECF No. 13).

       On December 12, 2018, Plaintiff filed their Reply. (ECF No.

16).


                             BACKGROUND


       Plaintiff Pennymac Loan Services, LLC is a Delaware limited

liability company.    (Compl. at ¶ 1, ECF No. 1-1).   Defendants

stated that they are both citizens of the State of Hawaii.

(Defs.’ Notice of Removal at p. 2, ECF No. 1).

       This suit was initiated in the Circuit Court of the First

Circuit, State of Hawaii. (Compl., ECF No. 1-1).      The Complaint

alleged that on May 11, 2016, Defendants executed a Note to Plaza

Home Mortgage, Inc. in the principal amount of $435,015.00 for

the property located at 87-1720 Farrington Highway #18, Waianae,

Hawaii 96792.    (Compl. at ¶ 6, ECF No. 1-1).   Plaintiff alleged

that Plaintiff is the present holder of the Note and Defendants

are in default for failure to pay for the Note.    (Compl. at ¶ 3-

13, ECF No. 1-1).

       On May 10, 2018, Plaintiff Pennymac Loan Services, LLC

sought foreclosure and filed a Complaint for Mortgage Foreclosure

in the Circuit Court of the First Circuit.    (Compl., ECF No. 1-

1).

       On October 9, 2018, Defendants removed the suit to the

United States District Court for the District of Hawaii asserting

                                  3
subject matter jurisdiction based on diversity jurisdiction and

federal question jurisdiction arising from their Counterclaim.

(Defs.’ Notice of Removal at p. 2, ECF No. 1).

     On the same day, Defendants filed their Response and

Counterclaim which appears to assert two causes of action:

     (1) declaratory relief that the Defendants are entitled to

rescission pursuant to the Truth in Lending Act, 15 U.S.C. §

1635; and

     (2) quiet title.    (Counterl. at p. 1-3, ECF No. 2).

     Defendants also appear to be asserting allegations pursuant

to the Fair Debt Collections Act, 15 U.S.C. § 1692.     (Counterl.

at p. 2-3, ECF No. 2).

     On October 31, 2018, Plaintiff filed a Motion to Dismiss

Counterclaim and Remand.    (Pl.’s Mot. to Dismiss & Remand, ECF

No. 7).


                         STANDARD OF REVIEW


     Federal district courts have original jurisdiction over “all

civil actions arising under the Constitution, laws, or treaties

of the United States.”    28 U.S.C. § 1331.   Removal of a civil

action from state court to the appropriate federal district court

is permissible if the federal district court would have had

original jurisdiction over the action.    28 U.S.C. § 1441.   A

motion to remand may be brought to challenge the removal of an

action from state to federal court.    28 U.S.C. § 1447(c).

     There is a strong presumption against removal.     Gaus v.

                                  4
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).      The statute

authorizing removal is strictly construed, and the removing party

has the burden of establishing that removal was proper.

Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th

Cir. 2009).

     Subject matter jurisdiction is conferred on federal courts

either through federal question jurisdiction under 28 U.S.C. §

1331, or through diversity jurisdiction under 28 U.S.C. § 1332.

Peralta v. Hispanic Bus., Inc., 419 F.3d 1064, 1068 (9th Cir.

2005).

     Diversity jurisdiction exists when there is complete

diversity of citizenship between the parties, and the amount in

controversy exceeds $75,000.     28 U.S.C. § 1332(a); Caterpillar

Inc. v. Lewis, 519 U.S. 61, 68 (1996).      The burden of

establishing that diversity jurisdiction exists rests on the

party asserting it.     Hertz Corp. v. Friend, 559 U.S. 77, 96–97

(2010).

                               ANALYSIS

I.   JURISDICTION

     A.   Federal Question Jurisdiction

     Federal question jurisdiction exists when federal issues are

raised in the complaint.     28 U.S.C. § 1331 provides that

“district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the

United States.”     28 U.S.C. § 1331.   The presence or absence of



                                   5
federal question jurisdiction is guided by the “well-pleaded

complaint rule,” which provides that federal question

jurisdiction exists only when a federal question is presented on

the face of the plaintiff’s complaint.       Rivet v. Regions Bank of

Louisiana, 522 U.S. 470, 475 (1998).

     Plaintiff’s original Complaint is a foreclosure action based

on state statutory law.    A federal question is not presented on

the face of the Complaint.    Plaintiff’s Complaint does not give

rise to federal question jurisdiction and the Court does not have

federal question jurisdiction over the suit.

     B.     Diversity Jurisdiction

     Diversity jurisdiction exists where the matter in

controversy is between citizens of different states and the

amount in controversy exceeds $75,000, exclusive of interest and

costs.    28 U.S.C. § 1332(a)(1).    Complete diversity of

citizenship requires that plaintiffs and defendants be citizens

of different states.    Williams v. United Airlines, Inc., 500 F.3d

1019, 1025 (9th Cir. 2007)(citing Exxon Mobil Corp. v. Allapattah

Servs., Inc., 545 U.S. 546, 553 (2005)); Morris v. Princess

Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).

     A civil action brought in a state court over which federal

courts have original jurisdiction may be removed by the defendant

to the appropriate district court.       28 U.S.C. § 1441(a).   There

is a limitation on actions removed based on diversity

jurisdiction pursuant to 28 U.S.C. § 1441(b): such actions are

removable only if none of the properly joined and served

                                     6
defendants are a citizen of the state in which the action is

brought.   28 U.S.C. § 1441(b); Lincoln Prop. Co. v. Roche, 546

U.S. 81, 89-90 (2005).

     Removal based on diversity jurisdiction is intended to

protect out-of-state defendants from possible local prejudice in

state court.     Lively v. Wild Oat Mkts., Inc., 456 F.3d 933, 940

(9th Cir. 2006);    Hon. William W. Schwarzer, Hon. A. Wallace

Tashima & James M. Wagstaffe, Federal Civil Procedure Before

Trial § 2:1145 (2018).    Such protection is absent in cases where

a defendant is a citizen of the state in which the suit is

brought.   Id.

     The forum defendant rule provides that once any local

defendant (a citizen of the forum state) has been served, the

action cannot be removed by that defendant, or by any other

defendant.   28 U.S.C. § 1441(b); Republic W. Ins. Co. v. Int’l

Ins. Co., 765 F.Supp. 628, 629 (N.D. Cal. 1991).      The presence of

a local defendant at the time of removal bars removal.     Id.

     Plaintiff Pennymac Loan Services, LLC is a Delaware limited

liability company.    (Compl. at ¶ 1, ECF No. 1-1).   Defendants

Lucas R. Ortega and Ramonalee Lehua Ortega are citizens of the

State of Hawaii.    (Defs.’ Notice of Removal at p. 2).   The forum

defendant rule prevents Defendants from asserting diversity

jurisdiction because the Defendants are citizens of the forum

state.   The purpose of diversity jurisdiction is to protect out-

of-state litigants from possible prejudice and such protection is

unnecessary here where the Defendants are citizens of the state

                                   7
in which the suit is brought.    Defendants cannot remove the

foreclosure action to the federal court based on diversity

jurisdiction.    28 U.S.C. § 1441(b)(2).

II.   MOTION TO DISMISS COUNTERCLAIM

      Plaintiff assumes incorrectly that a counterclaim may give

the Court federal question jurisdiction over a suit.    For both

removal and original jurisdiction, the federal question must be

presented on the face of the plaintiff’s complaint at the time of

the removal.    Takeda v. Northwestern Nat. Life. Ins. Co., 765

F.2d 815, 820-22 (9th Cir. 1985).     A counterclaim which appears

as part of the defendant’s answer cannot serve as the basis for

federal question pursuant to 28 U.S.C. § 1331.    Holmes Grp., Inc.

v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831 (2002).

      Plaintiff’s Motion to Dismiss presumes that the Court has

jurisdiction to review Defendants’ Counterclaim.    The Court has

no subject matter jurisdiction over the state law foreclosure

Complaint and therefore has no jurisdiction over Defendants’

Counterclaim.

      Plaintiff’s suit was improperly removed to federal court.

The Court is without subject matter jurisdiction.    Plaintiff's

Motion to Remand is GRANTED.

II. ATTORNEYS’ FEES

      Pursuant to 28 U.S.C. § 1447(c), Plaintiff requests that the

Court award reasonable attorneys’ fees and costs incurred as a

result of the removal.    28 U.S.C. § 1447(c) permits an award of



                                  8
attorneys’ fees and costs on remand but such an award is up to

the sound discretion of the district court.      Martin v. Franklin

Capital Corp., 546 U.S. 132, 141 (2005).      The standard for

awarding fees when remanding a case to state court turns on the

reasonableness of removal.    Id. at 141.    The United States

Supreme Court explained that absent unusual circumstances, courts

may award attorneys’ fees under 28 U.S.C. § 1447(c) “only where

the removing party lacked an objectively reasonable basis for

seeking removal.”   Id.   If an objectively reasonable basis

exists, then attorneys’ fees should be denied.      Id. (citation

omitted).

     Pro se litigants are held to less stringent standards with

regard to their pleadings than attorneys.      Jackson v. Carey, 353

F.3d 750, 757 (9th Cir. 2003).    A pro se defendant is given more

leeway in his attempt to comply with the removal statute.        HSBC

Bank USA, Nat. Ass'n v. Manuel, No. C 10–01186, 2010 WL 3366410,

at *2 (N.D. Cal. Aug. 25, 2010).       To determine whether to award

attorneys’ fees as a result of removal filed by a pro se

defendant, courts consider the lack of counsel to be significant.

Deutsche Bank Tr. Co. Ams. v. Bradford, No. C 12-01077 RS, 2012

WL 3069155, at *1 (N.D. Cal. July 26, 2012).

     Here, Plaintiff argues that attorneys’ fees and costs should

be awarded.   Defendants are all appearing pro se.      Defendants are

not represented by an attorney and the Court must give some

leeway in Defendants’ attempt to comply with the removal statute

because Defendants filed the notice of removal without the

                                   9
benefit of legal counsel and proceeded pro se in defending

against the foreclosure action.    A fee award is not appropriate.

Plaintiff’s request is DENIED.


                            CONCLUSION


     The Court does not have subject matter jurisdiction or

diversity jurisdiction.   Plaintiff’s Motion to Remand is GRANTED.

     IT IS SO ORDERED.

     DATED:    Honolulu, Hawaii, January 7, 2019.




Pennymac Loan Services, LLC v. Lucas R. Ortega; Ramonalee Lehua
Ortega; Association of Unit Owners of Green Homes at Lualualei;
John Does 1-20; Jane Does 1-20; Doe Corporations 1-20; Does
Entities 1-20; Doe Governmental Units 1-20; Civ. No. 18-00386 HG-
RT; ORDER GRANTING PLAINTIFF’S MOTION TO REMAND (ECF No. 7)

                                  10
